DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Multiple rejections are below recited in the interest of compact prosecution and to correspond to the examination history of the parent application and to reflect different rejections of varying claims under section 102.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from itself rending the claim indefinite. For purposes of examination this claim is interpreted to depend from claim 3
Claims 4 and 10 recite “where the architecture material further comprises a metal selected from the group consisting of Zn….”  The instant specification does not afford much information on the architecture material other than at par. [0016] where it is generically defined:


    PNG
    media_image1.png
    231
    899
    media_image1.png
    Greyscale

This definition does not include metals or salts and there is no information of formation of said “architecture material”.  The specification does discuss using said architecture material with an additional additive having a metal:

    PNG
    media_image2.png
    336
    882
    media_image2.png
    Greyscale

This would comport with dependent claims 3-4 as well as the claim language of claim 8 and 11.  This limitation for the architecture material to comprise a metal when given the broadest reasonable interpreting in view of the specification remains indefinite.  It appears this claim should recite:  “wherein the additive further comprises” rather than “wherein the architecture material further comprises”   For purposes of examination these claims are interpreted to mean:  “wherein the additive further comprises”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation/Introduction
Any and all claims interpretations set forth in the rejections to section 112 are expressly incorporated herein as though fully set forth therein.
The following interpretation is expressly incorporated into the below rejections as though fully set forth therein.
The architectural materials are below defined:

    PNG
    media_image3.png
    235
    913
    media_image3.png
    Greyscale


The prior art below recited teaches the claimed architectured material as defined in the instant specification, as such it will necessarily provide hydrogen sulfide scavenging or reduction of solids and scale formation.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
To the extent below set forth overlapping ranges may be recited.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
The prior art recites the fluid streams esp. from oil wells which will necessarily possess hydrogen sulfide and comprise hydrocarbons, etc.  The below prior art teaches a process with the claimed composition introduced to fluids from oil field well, etc. as more fully below set forth thereby meeting the limitations for a fluid stream contaminated with hydrogen sulfide, a hydrocarbon stream an aqueous stream and combinations thereof (as more fully below set forth).  The instant specification at [0019-0020] indicates crude and hydrocarbon streams are those for treatment by the claimed composition as they possess the contaminants such as hydrogen sulfide etc.

    PNG
    media_image4.png
    315
    889
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    268
    894
    media_image5.png
    Greyscale

Since the prior art teaches the claimed composition in the claimed ranges (and/or overlapping ranges as more fully below set forth) it will necessarily meet the limitations for an effective amount and will necessarily reduce the amount of hydrogen sulfide (esp. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Cole 102 Rejection
Claim(s) 1-2, and 6-7 is/are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Cole et al CA 2966532A1 and published WO 2016/073574 published 5/12/2016 (also published as  (US 2016/0222278)) 
Regarding Claims 1-2 and 6-7:
	Cole discloses a branched polymer to encapsulate a guest molecule released under oilfield conditions (i.e. introduced into a fluid stream).  The guest molecule includes a production chemical and may be substituted with fatty acids.  It functions as branched polymer dendrimer and used to treat fluid such as hydrocarbon fluid, crude oil, and various streams produced during extraction of hydrocarbon from wells [0006] (i.e. a fluid containing hydrogen sulfide of claims 1 and 8 and a hydrocarbon stream of claims 2 and 9 – instant specification at [0019-0020 indicates crude and hydrocarbon streams are those for treatment by the claimed composition as they possess the contaminants such as hydrogen sulfide etc.) 
An example of the polymer 
    PNG
    media_image6.png
    288
    938
    media_image6.png
    Greyscale
 [0008] 

    PNG
    media_image7.png
    426
    843
    media_image7.png
    Greyscale
[0009] (meeting the limitation for an additive for scavenging hydrogen sulfide or reducing solids and scale formation comprising an architectural material of a dendrimer of claims 1 and 8)
The chemical may be used in an aqueous soluble production chemical such as a scale inhibitor [0014] 
The dendrimer shows performance a production chemicals such as scale inhibitors, etc. [0026] 
The polymer production chemical may provide multi-functional application esp. in oilfield applications [0032] 
The production chemical polymer is used in amounts such as 10-1000 ppm or at a concentration of 500 ppm [0033] (meting the limitations for effective amount of claims 1, 7 and 13 and being within the range of claims 6 and 8) 
added to a hydrocarbon fluid in the well [0035](meeting the limitations of claims 1 and 8 for “introducing into a fluid stream that is contaminated with hydrogen sulfide”) 
	Cole discloses a composition of a branched polymer for oilfield treatment compromising a scale inhibitor and hydrogen scavenger and is a dendrimer such as a polyester, polyethylene imine or combination thereof (See claims 1-6 of the cited reference)  treating hydrocarbon fluid with a production chemical encapsulated within a branched polymer where the production chemical includes a hydrogen sulfide scavenger and the hydrocarbon fluid includes hydrocarbons from a well crude oil, etc. (See claims 17-20 of the reference) and the composition is added to a hydrocarbon fluid such as oil , well hydrocarbons, crude oil, etc. in a concentration between 10-10000 ppm (See claims 7-14 of reference)
	See Example 4 and Example 5 scale inhibitor dendrimer in crude in amount such as 500 ppm [0031] (meeting the instantly claimed ranges of claims 1, 6 and 8)
The composition is added to treat a hydrocarbon fluid prior to the fluid being extracted from a well or to hydrocarbon fluid produced during extraction of hydrocarbons from a well, crude oil, cure oil condensate (See claims 19-20 of reference)
Cole 103 Rejection
Claims 3, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al CA 2966532A1 and published WO 2016/073574 published 5/12/2016 (also published as  (US 2016/0222278)) as applied to claims 1-2, and 6-7 above further in view of Reed et al (2015/0284495)
Regarding Claims 3, 8- 9 and 12-13:
	Cole discloses the limitations above set forth.  
Cole does not expressly disclose the composition comprising an aldehyde or triazine hydrogen sulfide scavenger.	
	Reed et al (2015/0284495) like Cole is concerned with treating oil processing fluids including hydrogen sulfide scavenging.  Reed teaches a polymer for use in enhanced oil recovery operations from subterranean hydrocarbon bearing formations and aqueous compositions containing the polymer then introduced to the wellbore of hydrocarbon bearing formation [0051] The composition comprises the polymer which is used in amounts of 100 ppm to about 3000 ppm or in an amount of 1100 ppm [0160] the polymers include hyper branched dendritic polymers [0085] and enhance oil recovery [0081] The polymer may have monomers possessing acrylamide monomers [0083] acid monomers, [0084]  (being within the definition of architectured materials of the instant specification at [0016] where the polymers may be dendrimers with acid, ester, amine, amide, alcohol functional groups and suitable polymers are not limited to carbon, nitrogen, oxygen, phosphorus sulfur and combinations thereof)
	Reed discloses the composition compromises hydrogen sulfide scavengers such as peroxides, aldehydes, triazines such as mono ethanol amine triazine, [0183-0186] (meeting the limitations of claims 11-12)  gas hydrate inhibitors [0188] biocides [0189-0191] pH modifiers, surfactants [0192-0196] solvents [0197-020] synergistic compounds [0201-00203] asphaltene inhibitors [0204-0205]  paraffin inhibitors [0206-0207] antioxidants [0208-0209] additional components [021-0211] dispersants [1081-

    PNG
    media_image8.png
    240
    433
    media_image8.png
    Greyscale
	
The composition is in an aqueous flood fluid added to displace hydrocarbons from subterraneous formation [0158-0159] Synergistic compound enhance hydrogen sulfide scavenging [0202] in amounts such as 0.01 to 20 wt. % [0203] The reference teaches the water soluble polymers in water (See claim 30 of the reference.  The composition may further comprise a surfactant, biocide antioxidant etc. (See claim 31 of reference) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the triazine and aldehyde hydrogen sulfide scavenger of Reed to the composition of Cole to further remove hydrogen sulfide and to improve the oil processing properties of the composition of Cole.  






Cole 103 Rejection
Claims 3 and 8-9 (alternatively) and Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al CA 2966532A1 and WO 2016/073574 published 5/12/2016 (also published as  (US 2016/0222278)) as applied to claims 1-2, and 6-7 above further in view of Seth (US 2014/0374104)
Regarding Claims 3, 8-9 and Claims 4-5 and 10-11:

Cole does not expressly disclose the composition comprising Zn, Fe, Ni, Co, Mg and/or an aldehyde or triazine hydrogen sulfide scavenger.	
	Seth (US 2014/0374104) discloses method for reducing sulfide in oilfield waste water with an oxidizer and an iron catalyst (abstract) Oilfields wastewater comprises H2S oil and other components [0021] It is treated with the composition comprising an oxidizer such as peroxides [0022] The peroxide breaker of the composition includes zinc peroxide [0053] [0086] The composition comprising a polymer having a branched structure [0029] 
	It would have been obvious to one of ordinary skill in the art at the time of fling the invention to add zinc peroxide as the peroxide as an oxidizing agent and hydrogen sulfide remover as taught by Seth to the composition of Cole to further remove the hydrogen sulfide from the fluids of Cole and result in improved oil processing in properties to the composition of Cole.



Reed 102 Rejection
Claim(s) 1-4, 6-10 and 12-13 is/are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Reed et al (2015/0284495)
Regarding Claims 1-4, 6-10 and 12-13:
	Reed et al (2015/0284495) teaches a polymer for use in enhanced oil recovery operations from subterranean hydrocarbon bearing formations and aqueous compositions containing the polymer then introduced to the wellbore of hydrocarbon bearing formation [0051] (meeting the limitation for introducing to a fluid stream and for a hydrocarbon stream or an aqueous stream having hydrogen sulfide of claims 1-2, 8 and 9) 
	The composition comprises the polymer which is used in amounts of 100 ppm to about 3000 ppm or in an amount of 1100 ppm [0160] (1100 pm being within the range of instant claim 6, 8 and for effective amounts of claims 1, 7 and 8) the polymers include hyper branched dendritic polymers [0085] (meeting the limitation for an architectured material of clams 1 and 8) and enhance oil recovery [0081] (no other components are required).
	The polymer may have monomers possessing acrylamide monomers [0083] acid monomers, [0084]  (being within the definition of architectured materials of the instant specification at [0016] where the polymers may be dendrimers with acid, ester, amine, amide, alcohol functional groups and suitable polymers are not limited to carbon, nitrogen, oxygen, phosphorus sulfur and combinations thereof)
	Reed discloses the composition compromises hydrogen sulfide scavengers such as peroxides, aldehydes, triazines such as mono ethanol amine triazine, [0183-0186] (meeting the limitations of claims 3, 8 for a hydrogen sulfide scavenger of triazine–and i.e. the fluid has hydrogen sulfide)  gas hydrate inhibitors [0188] biocides [0189-0191] pH modifiers, surfactants [0192-0196] solvents [0197-020] synergistic compounds [0201-00203] asphaltene inhibitors [0204-0205]  paraffin inhibitors [0206-0207] antioxidants [0208-0209] additional components [021-0211] dispersants [1081-scale inhibitors [0175-0176] corrosion inhibitors [0173—0174]   and hydrogen sulfide scavengers:

    PNG
    media_image8.png
    240
    433
    media_image8.png
    Greyscale

(meeting the limitations of claims 3 and 8)
The composition may comprise gas hydrate inhibitors suitable thermodynamic inhibitors include magnesium salts such as MgCl2 [0188] (meeting the limitation of claims 3-4 and 8 and 10 for a metal scavenger having Mg) 	
The composition is in an aqueous flood fluid added to displace hydrocarbons from subterraneous formation (i.e. water and oil/hydrocarbons [0158-0159] and fluid comprising hydrogen sulfide or claims 1-2 and 8-9)  
	Synergistic compound enhance hydrogen sulfide scavenging [0202] in amounts such as 0.01 to 20 wt. % [0203] 
	The reference teaches the water soluble polymers in water (See claim 30 of the reference.  The composition may further comprise a surfactant, biocide antioxidant etc. (See claim 31 of reference) 
Reed 103 Rejection
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (2015/0284495) as applied to claims 1-4, 6-10 and 12-13 above further in view of Seth (US 2014/0374104)
Regarding Claims: 5 and 11
	Reed discloses the limitations above set forth Reed discloses the composition compromises hydrogen sulfide scavengers such as peroxides, aldehydes, triazines such as mono ethanol amine triazine, [0183-0186] (meeting the limitations of claims 11-12)  gas hydrate inhibitors [0188] biocides [0189-0191] pH modifiers, surfactants [0192-0196] solvents [0197-020] synergistic compounds [0201-00203] asphaltene inhibitors [0204-0205]  paraffin inhibitors [0206-0207] antioxidants [0208-0209] additional components [021-0211] dispersants [1081-0182], water clarifiers [0179-0180] scale inhibitors [0175-0176] corrosion inhibitors [0173—0174]   
Reed does not expressly disclose the peroxide (i.e. oxide) composition comprising zinc peroxide
	Seth (US 2014/0374104) discloses method for reducing sulfide in oilfield waste water with an oxidizer and an iron catalyst (abstract) Oilfields wastewater comprises H2S oil and other components [0021] It is treated with the composition comprising an oxidizer such as peroxides [0022] The peroxide breaker of the composition includes zinc peroxide [0053] [0086] The composition comprising a polymer having a branched structure [0029] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add zinc peroxide as taught by Seth the peroxide of Reed as it will assist in oxidation and H2S removal in the oil water composition of Reed; further Reed already contemplates a metal peroxide as such doing to amounts to nothing more than use of a known compound (zinc peroxide) in a known environment (crude oil processing/oil well) to achieve an entirely expected result (oxidation, H2S removal) 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  
For example:  
Gatlin (US 7,517,447) discloses oil soluble sulfur scavengers comprising monomeric aldehyde amine addicts (abstract) used in fluids having H2S which include an organic phase (C6 L10-33) such as mud or drilling fluids having an aqueous phase in an organic oil phase (C6 L34-40) 
Favero (US 2013/0277055) discloses a fluid comprising an aqueous solution with a polymer based composition having a hydro soluble polymer, a radical capturing agent a sacrificial agent, a de oxygenating agent (Abstract)  The polymer a star polymer architecture [0074].   The polymer is used in amounts such as 1000 ppm [0095] (within the range of claims 6 and 8 and being an effective amount such as in claim 6) The composition is used in recovery of oil in a deposit by introduction of a the composition into the deposit and improve oil reservoir (i.e. a hydrocarbon fluid having hydrogen sulfide) flushing effectiveness [0001] The composition serves to reduce hydrogen sulfide [0117] (i.e. the fluid comprises hydrogen sulfide and an amount effective to reduce solids and scale)
The aqueous solution has H2S which is reduced via an oxygen scavenger, etc. [0044](i.e. reducing hydrogen sulfide and a fluid stream having same) Oxidation include use of peroxides and oxidizing agents [0047]Free radical scavenger 0.1 to 25 wt. % [0080] 0.1 to 35 wt. % sacrificial agent [0083]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA H WEISS/Primary Examiner, Art Unit 1796